Case 2:20-cv-00077-JRG Document 132-22 Filed 04/28/21 Page 1 of 1 PageID #: 9875




                           UNITED STATES DISTRICT COURT
                         IN THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  CAPELLA PHOTONICS, INC.,

                         Plaintiff,             Case No. 2:20-cv-00077-JRG
         v.

  INFINERA CORPORATION, TELLABS,
  INC., TELLABS OPERATIONS INC.,
  CORIANT AMERICA INC., and CORIANT
  (USA) INC.,

                         Defendants.



                 ORDER GRANTING DEFENDANTS’ DAUBERT MOTION
              TO EXCLUDE THE DAMAGES-RELATED OPINIONS OFFERED
                       BY DAVID TEECE AND WAYNE KNOX

        BEFORE THE COURT is Defendants Infinera Corporation, Tellabs, Inc., Tellabs

 Operations Inc., Coriant America Inc., and Coriant (USA) Inc.’s Daubert Motion to Exclude the

 Damages-Related Opinions Offered by David Teece and Wayne Knox.

        Having considered the Motion, and good cause appearing, the Motion is hereby

 GRANTED.
